     Case 2:20-cv-07523-VAP-KS Document 11 Filed 10/26/20 Page 1 of 3 Page ID #:38




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Ste. 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7   Attorneys for Plaintiff
 8   LATASHA EUGENIO,
 9
10
                          UNITED STATES DISTRICT COURT

11                      CENTRAL DISTRICT OF CALIFORNIA
12
                                                 Case No.: 2:20-cv-07523-VAP-KS
13   LATASHA EUGENIO,
14                        Plaintiff,
15                                               NOTICE OF SETTLEMENT
           vs.
16
17
18   WESTLAKE PORTFOLIO
19   MANAGEMENT, LLC,
20                      Defendant(s),
21
22
23                             NOTICE OF SETTLEMENT
24
25         NOW COMES Plaintiff, LATASHA EUGENIO, by and through the
26   undersigned counsel, and hereby notifies this Honorable Court that the parties have
27
     reached an agreement to settle the instant matter in its entirety. The parties, through
28

                                                -1-

                                                                       NOTICE OF SETTLEMENT
     Case 2:20-cv-07523-VAP-KS Document 11 Filed 10/26/20 Page 2 of 3 Page ID #:39




 1   counsel, are working cooperatively to consummate the settlement as expeditiously
 2   as possible and Plaintiff anticipates filing a Fed. R. Civ. P. 41 voluntary dismissal,
 3
     with prejudice, within sixty (60) days.
 4
 5
 6
                                               RESPECTFULLY SUBMITTED,
 7
     Dated: October 26, 2020                   MARTIN & BONTRAGER, APC
 8
 9
                                               By: /s/ G. Thomas Martin, III
10
                                               G. Thomas Martin, III
11                                             Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-

                                                                        NOTICE OF SETTLEMENT
     Case 2:20-cv-07523-VAP-KS Document 11 Filed 10/26/20 Page 3 of 3 Page ID #:40




 1
                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on the 26th day of October, 2020, I electronically filed
 4
     the foregoing with the Clerk of the Court using the CM/ECF. The Notice of
 5
 6   Settlement has been served on Defendants counsel of record by way of the
 7   CM/ECF.
 8
 9
10                                                  By: /s/ G. Thomas Martin, III
11                                                  G. Thomas Martin, III, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -3-

                                                                    NOTICE OF SETTLEMENT
